Colcock, J.
delivered the opinion of the Court.
We concur with the presiding Judge in this case. The act expressly points out the mode by which the ordinary is to determine, whether the subject of an application for partition, or sale, is within his jurisdiction, before he proceeds to exercise jurisdiction ; and it would be absurd, if his jurisdiction were to be divested by matter ex post facto. If such a construction of the act were allow ed, any evil disposed person might, with impunity, defeat the sale, by making a bid beyond the jurisdiction. The commissioners are disinterested persons, and it is not possible to conceive of any motive, which could influence them to violate their oaths and duty, merely to give the ordinary jurisdiction.
Johnson, J. and Evans, J. concurred.
Motion refused.